992 F.2d 243
Jenny Lisette FLORES, a minor, by next friend Mario HughGALVEZ-MALDONADO;  Dominga Hernandez-Hernandez, a minor, bynext friend Jose Saul Mira;  Alma Yanira Cruz-Aldama, aminor, by next friend Herman Perililo Tanchez, Plaintiffs-Appellees,v.Edwin MEESE, III;  Immigration & Naturalization Service;Harold Ezell, Defendants-Appellants.
No. 88-6249.
United States Court of Appeals,Ninth Circuit.
May 18, 1993.

On Remand from the United States Supreme Court.
Before:  WALLACE, Chief Judge, and TANG, SCHROEDER, D.W. NELSON, CANBY, NORRIS, WIGGINS, BRUNETTI, THOMPSON, LEAVY, and RYMER, Circuit Judges.


1
Pursuant to the mandate of the United States Supreme Court in Reno v. Flores, --- U.S. ----, 113 S. Ct. 1439, 123 L. Ed. 2d 1 (1993), this case is REMANDED to the district court for further proceedings in accordance with the opinion of the United States Supreme Court.